        Case 1:19-cr-00521-PKC Document 26 Filed 01/21/20 Page 1 of 8   1
     JCI6BRIC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                19 CR 521(PKC)

5    PETER BRIGHT,

6                     Defendant.                   Conference

7    ------------------------------x
                                                   New York, N.Y.
8                                                  December 18, 2019
                                                   12:05 a.m.
9

10   Before:

11
                             HON. P. KEVIN CASTEL,
12
                                                   District Judge
13
                                   APPEARANCES
14
     GEOFFREY S. BERMAN
15        United States Attorney for the
          Southern District of New York
16   BY: ALEXANDER LI
          TIMOTHY HOWARD
17        Assistant United States Attorneys

18   FEDERAL DEFENDERS OF NEW YORK
          Attorneys for Defendant
19   AMY GALLICCHIO
     ZAWADI BAHARANYI
20   9
     Also Present: Alondra Reyes, Paralegal
21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00521-PKC Document 26 Filed 01/21/20 Page 2 of 8        2
     JCI6BRIC

1              (Case called)

2              THE DEPUTY CLERK:     For the government.

3              MR. LI:    Good afternoon, your Honor.      Alexander Li and

4    Timothy Howard for the government.

5              THE COURT:    Good to see you.

6              THE DEPUTY CLERK:     Defense.

7              MS. BAHARANYI:     Good afternoon, your Honor.       Zawadi

8    Baharanyi along with Amy Gallicchio with the Federal Defenders

9    on behalf of Mr. Bright.      Also joining us is Alondra Reyes, a

10   paralegal in our office.

11             THE COURT:    Good afternoon to all of you as well.

12             I have the defendant's motion to suppress and I have

13   reviewed the video and the motion papers.

14             Does the government wish to supplement anything in its

15   submissions?

16             MR. LI:    No, your Honor.

17             THE COURT:    The same question for the defendant.

18             MS. BAHARANYI:     No, your Honor.

19             THE COURT:    All right.    These are my findings of fact

20   and conclusions of law on the motion to suppress:

21             The parties do not dispute the relevant facts in this

22   matter.   Defendant Peter Bright was arrested on May 22nd, 2019,

23   and charged with one count of attempted enticement of a minor

24   to engage in illegal sexual activity.        On the day of the his

25   arrest, Mr. Bright was questioned by two FBI agents, Aaron


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00521-PKC Document 26 Filed 01/21/20 Page 3 of 8         3
     JCI6BRIC

1    Spivack and Leslie Adamczyk, at an FBI office.          The government

2    has provided the Court with a copy of the video recording of

3    this interview, which the Court has reviewed in relevant part.

4              I will note that since the fall of this year, I have

5    now had several motions to suppress where a video of the

6    interview has been supplied.       This is a tremendous advancement

7    to the cause of justice and the impact of that does not fall

8    more on a defendant or more on the government.          It just enables

9    a Court to get to accurate facts.

10             Approximately 12 minutes into the recorded interview

11   Agent Spivack read Mr. Bright, who is seated in the room and

12   had what looked like a red Solo cup that he was occasionally

13   sipping from and seemed calm.       Obviously it is an inherently

14   stress-producing situation, but the agents had a very calm,

15   nonthreatening demeanor.      The room was well lit and Mr. Bright

16   seemed to be physically comfortable in the room.

17             Agent Spivack read the Miranda rights aloud.             He read

18   from the Miranda waiver form aloud informing Bright of his

19   right to remain silent and to have an attorney and other rights

20   set forth on the right waiver form.        Also, the fact that

21   anything can be used against him in court; that he has a right

22   to talk to a lawyer before we ask any questions; to have a

23   lawyer with you during questioning; and if you cannot afford a

24   lawyer, one would be appointed before any questions if you

25   wish; and you have the right to stop the questioning at any


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00521-PKC Document 26 Filed 01/21/20 Page 4 of 8    4
     JCI6BRIC

1    point if you want a lawyer.      That's what the written advice of

2    rights states, and from the video Spivack appeared to read from

3    the advice Of Rights.

4              Mr. Bright said, In an ideal world, I would have a

5    lawyer here.    Umm, but I am happy to answer your questions.

6              Agent Spivack then reminded Bright, Look, you have

7    every right to a lawyer.      What we will ask, you know, you don't

8    like anything we're saying, you can tell us, you know, to stop.

9    Okay; is that fair?

10             Bright then read signed the Miranda waiver form.

11             Now, I want to say before he signed the waiver form,

12   the Agent Adamczyk, who passed it across the table to him, read

13   aloud that I have read this statement of my rights and I

14   understand what my rights are.       At this time I am willing to

15   answer questions without a lawyer present.         Mr. Bright reviewed

16   the form and signed it.      That's apparent on the videotape.

17             In the motion to suppress Bright now contends that his

18   statement "In an ideal world, I would have a lawyer here" was

19   an invocation of a right to counsel and any statement he made

20   thereafter should be suppressed.       Bright further argues that he

21   did not validly waive his Miranda rights when he signed the

22   waiver form.    For reasons that will be explained, the Court

23   disagrees and finds that Bright's statement was not a clear,

24   unambiguous invocation of his right to counsel under Miranda

25   and that he knowingly and voluntarily waived his rights.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00521-PKC Document 26 Filed 01/21/20 Page 5 of 8           5
     JCI6BRIC

1              Where a defendant challenges the voluntariness of a

2    confession, the government bears the burden of proof.              The

3    prosecution must show by a preponderance of the evidence that a

4    confession was voluntary.      Miranda requires that where an

5    individual states that he wants an attorney, the interrogation

6    must cease until an attorney is present.         The right to counsel

7    guaranteed under the Fifth Amendment must be affirmatively

8    asserted and any such invocation must be clear.          Where a

9    suspect makes a reference to an attorney that is ambiguous or

10   equivocal in that a reasonable officer in light of the

11   circumstances would have understood only that the suspect might

12   be invoking a right to counsel, Supreme Court precedence do not

13   require this cessation of questioning.

14             That is the Davis case, 512 U.S. 454, 459.

15             In Davis the Court held that the statement "May be I

16   should talk to a lawyer" was insufficient to invoke the right

17   to counsel.    Similarly the Second Circuit has held in the Diaz

18   case, 76 F.3d 61, that a defendant who stated, "I think I need

19   a lawyer" followed by the question, "Do you think I need a

20   lawyer?" was not an invocation of his Miranda rights.              Here,

21   Bright's statement that he would have counsel in an ideal world

22   followed immediately by the statement that he would answer the

23   agents' question was not a clear or unambiguous invocation of

24   his right to counsel.     A reasonable officer could have

25   interpreted this statement as asking for counsel only


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00521-PKC Document 26 Filed 01/21/20 Page 6 of 8         6
     JCI6BRIC

1    hypothetically and I think that is even too strong.          It is more

2    musing on the subject followed by the statement but I am happy

3    to answer your questions.

4               The reading of the rights and the signing of the

5    Miranda waiver form eliminated any ambiguity.         This case is

6    entirely unlike a would-be Urkel where the circumstances erases

7    any possible ambiguity in the statement "I think I should get a

8    lawyer."    The defendant had been in custody for over 24 hours

9    and he had been confronted with other interrogation techniques

10   before the recorded statement.       Here, by contrast, Bright was

11   brought to an FBI office within a half hour of being arrested

12   and he was arrested at approximately 2:55 p.m. and the

13   timestamp on the recorded interview indicates that it began at

14   3:19 the same day.

15              In Wood the other circumstance was Wood was handed a

16   phone and the officers left the room thereby foreclosing the

17   possibility that they thought his statement was ambiguous.

18              Important in my decision here is Mr. Bright's

19   demeanor.    He appeared calm and coherent at the FBI office.            It

20   is true that he did not have prior experience in the criminal

21   justice system, but that is not a controlling factor.              For

22   these reasons the Court finds that Bright did not invoke his

23   right to counsel clearly and unambiguously.

24              The Court next examines the waiver of right, which

25   must be knowing, intelligent and voluntary.         I conclude that it


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00521-PKC Document 26 Filed 01/21/20 Page 7 of 8    7
     JCI6BRIC

1    was.   Signing an advice of rights form is enough to strongly

2    support knowing and voluntary waiver.        Waiver is knowing where

3    it is made with a full awareness of both the nature of the

4    right being abandoned and the consequences of the decision to

5    abandon it.    Waiver is voluntary where it is the product of

6    free and deliberate choice rather than intimidation, coercion,

7    or deception.

8               The rights that were read orally and presented to

9    Mr. Bright in written form were quite clear.         There is no

10   indication that Bright failed to understand his rights or that

11   his will was overborne when he signed the Miranda waiver form.

12   Mr. Bright is a dual citizen of the United Kingdom and the U.S.

13   He speaks and understands English fluently.         He appears to be a

14   person of reasonable intelligence, and based on the Court's

15   review of the relevant portions of the recorded interview at no

16   time did the agents endeavor to coerce Bright into speaking

17   with them.    Indeed, Bright engaged in a course of conduct

18   indicating waiver and acted in a matter inconsistent with the

19   exercise of rights when he chose to begin speaking with the FBI

20   agents.

21              For these reasons I conclude that the defendant did

22   not clearly and unambiguously invoke his right to counsel under

23   Miranda.    I further conclude that he knowingly and voluntarily

24   and intelligently waived his rights and that the government has

25   sustained its burden of proof on these points.          The Court


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00521-PKC Document 26 Filed 01/21/20 Page 8 of 8          8
     JCI6BRIC

1    therefore denies defendant's motion to suppress.

2              Let me hear from the government about next steps in

3    this case.    Where do we stand?

4              MR. LI:    Your Honor, at the last conference the Court

5    set a trial date of February 10th.        The Court also set interim

6    deadlines for the request to charge, voir dire, 404(b).            Your

7    Honor, at this point I don't believe there is anything further

8    required of the Court.

9              THE COURT:    Let me hear from defense counsel.

10             Do you agree with that?

11             MS. BAHARANYI:     We do agree, your Honor.

12             THE COURT:    Has time been excluded through the start

13   of trial?

14             MR. LI:    Yes, your Honor.

15             THE COURT:    Anything further from the government?

16             MR. LI:    No, your Honor.

17             THE COURT:    Anything further from the defendant?

18             MS. BAHARANYI:     No, your Honor.

19             THE COURT:    I want to thank counsel on both sides of

20   this case for their excellent presentations on the law.            It

21   makes my job a lot easier when a good job is done and very good

22   job was done here by both sides.        I also wish all, including

23   the defendant, a happy and peaceful holiday season.

24             We're adjourned.     Thank you.

25                                     -0-


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
